Citation Nr: 1731710	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  08-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for right hip disability.

2.  Entitlement to service-connection for a right hip disability.

3.Whether new and material evidence has been received to reopen the claim for service connection for right knee arthritis.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to a rating in excess of 10 percent for lumbar strain prior to May 23, 2012 and in excess of 20 percent from that date.

6.  Entitlement to a rating in excess of 10 percent for status post right shoulder arthroscopy with scars.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to October 1999.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from and August 2008 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) rating decisions.  The August 2008 decision denied reopening the right hip and right knee claims and denied a rating higher than 10 percent for lumbar strain.  The May 2011 rating decision denied a rating higher than 10 percent for the right shoulder disability.  A June 2012 rating decision increased the rating for lumbar strain from 10 percent to 20 percent, effective from May 23, 2012.  
 
The Board remanded the issues on appeal (excepting the right shoulder claim) for further development in December 2013.  The Board remanded the right shoulder claim in June 2015 and again in February 2016.  The Veteran presented testimony at a Board hearing in March 2015, and a transcript of the hearing is associated with his claims folder.  

The issue of service connection for psychiatric disorder is no longer on appeal as service connection for schizophrenia was granted by the RO in an April 2016 rating decision.  

In December 2013, the Board found the issue of entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) to be on appeal as part of the Veteran's claim for a higher rating for his lumbar strain.  In April 2016, the RO granted the Veteran a TDIU effective from November 2, 2005, due to a combination of service-connected disabilities including lumbar strain.  This is prior to the April 2008 date the claim for the increased rating for lumbar strain was received, and the RO found that the Veteran's appeal for TDIU had been satisfied and indicated that the issue of TDIU is removed from appellate status.  However, it is still technically possible for the Veteran to be awarded a TDIU due solely to his lumbar strain, and so this matter remains on appeal as part of the claim for a higher rating for the lumbar spine.  

The Board has recharacterized the right knee claim as a claim to reopen a claim for service connection for right knee arthritis and a separate claim for service connection for chondromalacia of the knee.  In this regard, in a September 2006 rating decision, the RO denied the claim for service connection for arthritis of the right knee and other joints.  Subsequently, the Veteran filed a claim for service connection for a right knee disorder.  The Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  Therefore, the Board has determined that a new and material evidence analysis is proper for the claim for service connection for arthritis, whereas a de novo analysis is proper for the right knee disorder, as the Veteran is shown to have new diagnosis of chondromalacia.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter. Id.  Here, the Veteran's current right knee disorder (chondromalacia) was not previously adjudicated by the RO; therefore, it constitutes a new and distinct claim and does not require new and material evidence.

The issues of higher ratings for the service-connected low back and right shoulder disabilities and service-connected for a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO last denied service connection for right hip disability and right knee arthritis in September 2006 and notified the Veteran of its decision and of his right to appeal it within 1 year thereof in October 2006.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decisions at the time.

2.  Since the final September 2006 decision denying service connection for right hip disability and right knee arthritis, evidence relating to unestablished facts necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received. 

3.  A right knee disability was not manifest in service or until many years after service, is unrelated to service, and was not caused or aggravated by the Veteran's service-connected lumbar strain.



CONCLUSIONS OF LAW

1.  The September 2006 RO decisions denying service connection for right hip disability and right knee arthritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria to reopen the claim for service connection for a right hip disability and right knee arthritis based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for a right knee disability, including chondromalacia, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303. 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO last denied service connection for right hip disability and right knee arthritis in September 2006 and notified the Veteran of its decisions and of his right to appeal them within 1 year in October 2006.  No appeal was filed and no new and material evidence was received with respect to either claim within 1 year of the October 2006 notice.  Accordingly, the RO decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the September 2006 decision, the Veteran had reported right hip and knee arthritis.  Service treatment records had revealed no right hip or knee problems.  VA medical records had shown complaints of right hip and/or knee pain no earlier than late 2005.  No diagnosis of a right hip or knee disorder was made.  

Since the September 2006 decisions, inter alia, 2011 right knee radiographic studies were interpreted to show mild early right knee patellofemoral degenerative joint disease.  December 2016 radiographic studies showed mild degenerative changes in the right hip joint.  In addition, VA treatment records reflect a diagnosis of right knee chondromalacia.

The X-ray evidence of right hip and right knee arthritis is considered to be new and material evidence as it is evidence reflecting current diagnoses of the claimed joints.  This is the type of evidence which was necessary but lacking at the time of the prior rating decision.  Accordingly, the claims are reopened.

The Veteran was provided a VA examination in August 2008 for these claims, and the examiner found that the Veteran had right hip and knee strain which were not related to a service-connected low back disability.  The Board remanded for a new VA examination in December 2010 to address whether the claimed disorders had been aggravated by the service-connected disability.  

On VA examination in April 2011, it was reported that the Veteran's right hip and knee pain had its onset in 2005.  The Veteran described the possible etiology of hip and/or knee disorder as having his knee bang into the weapons console of military vehicles in service while only sitting on half of a seat.  X-rays showed a small osteophyte on the lateral right patella, and a normal right hip.  The diagnoses were possible mild early right knee patellofemoral degenerative joint disease; and possible right hip labral tear.  The examiner opined that there was no evidence for or supporting a connection of lumbar back pathology and knee pathology.  The examiner indicated that while there is evidence to support worsening coexistent hip pathology when lumbar degenerative changes are present, the Veteran has no radiographic findings suggestive of right hip arthritis.  Therefore, the examiner thought it was less likely than not that the Veteran's current right hip and knee conditions are secondary to his service-connected low back disorder.  

Based on the evidence, the Board concludes that service connection is not warranted for any current right knee disability.  The preponderance of the evidence shows that this was not manifest in service or until many years after service, with the first indications of disability being in 2005, and no competent evidence of record relates it to service.  Further, as X-ray findings were negative for right knee arthritis in September 2007, service connection for arthritis on a presumptive basis or on the basis of continuity of symptomatology is not warranted.  The preponderance of the evidence also indicates that any current right knee disability was not caused or aggravated by the Veteran's service-connected low back disability.  The examiner in April 2011 indicated that there was no evidence for or supporting a connection of lumbar back pathology to knee pathology.  The examiner adequately considered the matter of aggravation.  There is no competent medical evidence of record to the contrary.  While the Veteran may feel that he has right knee disorder(s) which began in service or are related to service or his service-connected low back disability, his opinion on this matter is not competent, as he is a layperson and medical expertise is required to opine on these complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the outcome of the above appeals is unfavorable to the Veteran, the Board would like to thank him for his lengthy period of honorable and mostly wartime service.  


ORDER

As new and material evidence has been received, the claims for service connection for right hip disability and right knee arthritis are reopened.

The claim for service connection for a right knee disability is denied.  


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims for higher ratings for his low back and right shoulder disabilities as well as his claim for service-connection for a right hip disability.

With respect to the right hip claim, the 2011 VA clinician indicated that "there is evidence to support worsening of coexistent hip pathology when lumbar degenerative changes are present" but found it was less likely there was such a relationship because there were no X-ray findings of right hip arthritis.  The evidence of record now includes a September 2016 VA radiology report noting right hip arthritis.  Accordingly, an addendum opinion is warranted.

In a July 2016 Court decision in Correia v. McDonald, 28 Vet. App. 158 (2016), published following the Board's June 2015 remand and after the April 2016 VA examination which followed, the Court held that rating examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  After reviewing the record, the Board finds that additional examinations are needed, as indicated below.  As remand is required, updated treatment records will be obtained.  This action is being taken pursuant to 38 C.F.R. § 3.159.

Accordingly, the issues are REMANDED for the following action:

1.  Make arrangements to obtain all updated treatment records, VA and non-VA, which are relevant to the claims.  

2.  After the development in paragraph 1 is completed, please obtain a supplemental medical opinion with respect to the right hip which addresses the following questions.  An examination should be provided if deemed necessary by the clinician.

a. Is it at least as likely as not that the Veteran's right hip arthritis is related to his service-connected low back disability?  The examiner should consider and discuss as necessary the 2011 VA medical opinion which indicated that "there is evidence to support worsening of coexistent hip pathology when lumbar degenerative changes are present."
b. Is it at least as likely as not that the Veteran's right hip arthritis was aggravated by his service-connected low back disability?  The examiner should consider and discuss as necessary the 2011 VA medical opinion which indicated that "there is evidence to support worsening of coexistent hip pathology when lumbar degenerative changes are present."

3.  After the development in paragraph 1 is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected lumbar strain disability.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  

a. The thoracolumbar spine should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b. The examiner is requested to delineate all symptomatology and functional limitations associated with the service-connected lumbar strain disability.   

4.  Additionally, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected right shoulder disability.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  

a. The right shoulder should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the left shoulder joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
b. The examiner is requested to delineate all symptomatology and functional limitations associated with the service-connected right shoulder disability.   

5.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


